Title: To James Madison from Robert Wilkinson, 22 September 1806
From: Wilkinson, Robert
To: Madison, James



Sir
Smirna 22 September 1806

I had the honor of writing to You last under the 26 June, and the Brig Acorn Laben Folger Master of Boston being on departure for Boston. I profit thereof to communicate to You Sir, as near as possible, the present political state of this Empire.
The present Sultan, a few Years after he came to The Throne, established a Council of twelve Members, with such Power, that They have ever since governed The Empire, and rapidly levied new Dutys never before Known, and in fact contrary to the Laws of their Prophet, so that a secret discontent prevailed almost throughout The Empire; but more particularly in the Province of Romelia in Europe; where many Commotions took place; the small were suppressed by Force, and the greater by dint of Money; so that an apparent tranquility reigned for a few Months; and then the same was again renewed; and latterly to such an alarming degree, that an Army of forty thousand Men was sent towards the City of Adrianople, to quel, what they call the Rebels, risen in defence of Their Rights, and calling out for the dismission of the Council of twelve, when they would return in tranquility to their respective homes; this Army of forty thousand Men has been defeated with the loss of more than two thirds; which has embarrassed The Government to such a degree, that it is generally thought the Sultan must grant the demand of the People, by reestablishing the ancient and Legal Constitution; without which his Person will be in danger; as it seems the Jannissarys are calling out for the next Heir to come to The Throne; for according to Their Law, if a Sultan is on the Throne eleven Years without having Male issue, He must give up His Power to the next Heir.  Now He has been on The Throne eighteen Years, and has had no Children; a few Years ago a murmuring prevailed on this account, and in order to suppress it, a Report was spread from The Seraglio, that one of The Sultanas was pregnant, which report had its desired effect; but now such pretexts will not avail; and, as soon as I know the result I shall not fail to communicate it to You Sir.  Should the Sultan be deposed, it will take place without any great commotion, as the general wish of the people is, that the next Heir, a Prince of about twenty-nine Years of Age, be proclaimed.
In this state of internal Commotions, the Turkish Ministers are endeavouring to provoke a War with Russia; with which Power they renewed their Treaty last Year; one of the Articles expressly says, "That Russia Guarantees the Princes of Valachia, and Moldavia for seven Years, in Their respective Governments; and that in case the Ottoman Porte depose them, previous to this term, then Russia is authorized, to take possession of the two Provinces"
Now in direct violation to this Article, The Porte about four Weeks ago, deposed the two Princes, and on the 3d. instant proclaimed two others in their stead.  The Russian Envoy has spiritedly demanded an explanation of this breach of the Treaty, and not having obtained a satisfactory answer, on the contrary, rather an abrupt one, has sent off an extraordinary Courier to His Court at St Petersburg, on return of which, will decide the question of Peace or War; it is generally supposed that The Turks will rather pay a large Sum of Money to remedy the insult, than risk a War; as there is a Russian Army of sixty thousand Men at the back of the Neisler, ready to act, which on entering that part of Turkey, would be immediately joined by a numerous Body of Greeks from every District.  I have the honor to be with the greatest Deference Sir! Your most Obedient and most Devoted humble Servant

Robert Wilkinson


P. S.  I have just received advice from Constantinople, of a change having taken place in The Ottoman Ministry; The Grand Vizier, and Sahishlar, or high Chancellor have been deposed, and exiled; and it is said that further innovations are on the point of taking place, so as to insure tranquility through The Empire.


Robert Wilkinson


There has been a change also of all the other Ottoman Ministers.

RW


